Citation Nr: 9923540	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  98-00 273 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of a debt stemming from the 
overpayment of improved pension benefits.


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1940 to May 
1946.  The veteran died on December [redacted], 1982.  The 
appellant is the surviving spouse of the veteran.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision of the Committee 
on Waivers and Compromises (Committee) of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which found that a timely request for waiver 
had not been submitted.


REMAND

The United States Court of Appeals for Veterans Claims has 
held that VA has a duty to assist claimants in the 
development of facts pertinent to their claims, under 38 
U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1998), which requires that VA accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  Littke v. Derwinski, 1 Vet.App. 90 (1990).

The Board notes that a request for waiver of recovery of 
indebtedness shall only be considered if made within 180 days 
following the date of a notice of indebtedness issued after 
April 1, 1983, by VA to the debtor.  The 180 day period may 
be extended if the individual requesting waiver demonstrates 
that as a result of error either by VA, or due to other 
circumstances beyond the debtor's control, there was  a delay 
in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for mailing 
(including forwarding).  If the requester does substantiate 
that there was such a delay in the receipt of the notice of 
indebtedness, the Chairperson shall direct that the 180 day 
period be computed from the date of the requester's actual 
receipt of the notice of indebtedness.  38 C.F.R. § 1.963 
(1998).

However, in this case, the notice of indebtedness is not 
contained in the claims file and is not part of the record on 
appeal.  The Board feels that in order to resolve this 
appeal, a copy of the notice of indebtedness or information 
indicating that it was actually sent is needed.  The Board 
notes that in a decision where timeliness of the waiver 
request is at issue, the Debt Management Center (DMC) of the 
VBA will provide verification of the date on which the 
initial notice of indebtedness and the right to request 
waiver were dispatched to the debtor.  The DMC will provide 
verification in the form of a signed, written certification 
from DMC management identifying the date of dispatch of the 
notice.  The DMC will also provide a printout of the screen 
from the Centralized Accounts Receivable Online System 
(CAROLS) that indicates that date of dispatch of the DMC's 
initial notice to the debtor.  A statement that explains the 
details of the screen will accompany the screen printout.  In 
addition, the DMC will provide a copy of the type of the form 
letter sent to the debtor.  Finally, the DMC will also 
provide a copy of any correspondence received from the debtor 
in response to the initial notice of indebtedness and the 
right to request waiver.  These will be made a part of the 
permanent record.  OF Bulletin 99.GC1.04 (May 14, 1999).  
These documents have not been obtained and associated with 
the claims folder.

While the Board feels that a copy of the original notice of 
indebtedness should have been placed in the claims folder 
when sent, the Debt Management Center has refused to do so, 
and has developed these elaborate procedures to circumvent 
associating copies of the original notice of indebtedness and 
right to request waiver with the claims folders.  Thus, the 
Board finds that this development is required in order to 
ensure, to the extent possible given the failure to associate 
necessary evidence with the claims folder on the part of the 
Debt Management Center, that a sufficient notice of 
indebtedness and right to request waiver have been sent to 
the appellant, such that the 180 day period may run.  The 
Board apologizes to the appellant for this delay.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should contact the Debt 
Management Center of VBA and request 
those items listed above and the evidence 
should be associated with the claims 
folder pursuant to OF Bulletin 99.GC1.04 
(May 14, 1999).

2.  Following completion of the 
foregoing, the RO should review the issue 
on appeal.  If the decision remains 
adverse to the appellant, in whole or in 
part, she should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim. 



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


